Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
         The application of Chen-Cheng Huang for Display Device, Hardware Dongle Capable of Coupling to the Display Device, and Method for Controlling the Display Device filed 5/13/20 has been examined. Claims 1-18 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US Patent Application Publication 2011/0157015 in view of Brogan et al. US Patent Application Publication 20130109371.

        Regarding claim 1, Ye et al. teaches a method for controlling a display device comprising: 
establishing a data link between the display device and a hardware dongle (data link is establish by the connection of the USB dongle to a host device, paragraph 05, 07,027);

generating a second interface by the display device through the hardware dongle after the data link is established (the dongle is use generate a multi touch interface for providing multi-touch control of the display device, 05-06,031); generating a control signal by the display device through the second interface 

executing at least one function according to the control signal (multi-touch control function is implemented, paragraph 016,032). Ye et al. teaches the multi-touch function provided by the dongle  are applied to display device  that does not include touch panel (paragraph 05,053) and therefore inherently include other input means than a touch screen which the examiner considers as the second interface and the first and second interface is inherently different. Ye et al. is not explicit in teaching a first interface is stored in the display device. Brogan et al. in an analogous art teaches a display device having various built in input means and the interface is therefore store in the display device (paragraph 0201).
	It would have been obvious to one of ordinary skill in the art to modify the system of Ye et al. as the time of the invention as disclosed by Brogan because such modification increases the functional capability of the display device and provide various interfaces to the display device and therefore provide for a more adaptable display device.
Claim 1-2, 7, 9, 10, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US Patent Application Publication 2011/0157015 in view of Park US Patent Application Publication 20110219159.

        Regarding claim 1, Ye et al. teaches a method for controlling a display device comprising: 
establishing a data link between the display device and a hardware dongle (data link is establish by the connection of the USB dongle to a host device, paragraph 05, 07,027);

generating a second interface by the display device through the hardware dongle after the data link is established (the dongle is use generate a multi touch interface for providing multi-touch control of the display device, 05-06,031); generating a control signal by the display device through the second interface 

executing at least one function according to the control signal (multi-touch control function is implemented, paragraph 016,032). Ye et al. teaches the multi-touch function provided by the dongle  are applied to display device  that does not include touch panel (paragraph 05) and therefore inherently include other input means than a touch screen which the examiner considers as the second interface and the first and second interface is inherently different. Ye et al. is not explicit in teaching a first interface is stored in the display device. Park in an analogous art teaches a display device (300) having various built in input means (keypad, audio, fig. 6,7 ) and the interface is therefore store in the display device for processing input command.
	It would have been obvious to one of ordinary skill in the art to modify the system of Ye et al. as the time of the invention as disclosed by Park because such modification increases the functional capability of the display device and provide various interfaces to the display device and therefore provide for a more adaptable display device.



           Regarding claim 2, Ye et al. an operating system (OS) is supported

by the hardware dongle (paragraph 05,053) and the method further comprises:
transmitting image data of the at least one application program from the hardware dongle to the display device after the at least one application program is executed (the image data is represented by the multi touch signal transmitted to the display device, paragraph 018);

wherein the second interface is displayed under the operating system,

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ye et al. as disclosed by Park because such modification provide an improvement over the system of Ye et al. by providing additional functionality through the dongle to the display device and allows the user to select the desired function to be provided. 
     Regarding claim 7, Ye et al. teaches the first interface (keypad, audio input/output) is a built in interface (keypad, audio, fig. 6, 7) and provide a built in function (paragraph 07,050). Ye et al. teaches the second function is user defined (the function is provided by the dongle added by the user) and at least one second function is at least one expandable application program function operated under an operating system (paragraph 05,053).

          Regarding claim 9, Ye et al. teaches a display device capable of coupling to a hardware dongle, the

display device comprising:

a first processor (102);

a first memory coupled to the first processor (computer inherently include memory coupled to the processor); and

a transmission port coupled to the first processor (fig. 1);

wherein the hardware dongle (106) comprises a signal transceiver (1066) and a second processor (1064), the second processor is coupled to the signal transceiver (fig. 1), the first processor establishes a data link to the Signal transceiver through the transmission port, the second processor generates a second interface to the first processor after the data link is established dongle (data link is establish by the connection of the USB dongle to a host device, paragraph 05,07,027), the first processor generates a control signal through the second interface for executing at least one function (dongle receive configuration information from the host device it is connected to; information include resolution information and cursor position,  paragraph 032). Ye et al. teaches the multi-touch function provided by the dongle  are applied to display device  that does not include touch panel (paragraph 05) and therefore inherently include other input means than a touch screen which the examiner considers as the second interface and the first and second interface is inherently different. Ye et al. is not explicit in teaching a first interface is stored in the display device. Park in an analogous art teaches a display device (300) having various built in input means (keypad, audio, fig. 6,7 ) and the interface is therefore store in the display device for processing input command.
	It would have been obvious to one of ordinary skill in the art to modify the system of Ye et al. as the time of the invention as disclosed by Park because such modification increases the functional capability of the display device and provide various interfaces to the display device and therefore provide for a more adaptable display device.
           Regarding claim 10, Ye et al. teaches the transmission port is
configure to link to the signal transceiver (1066, fig. 1), the hardware dongle
further comprises a second memory (paragraph 053), the second memory is configured
to install an operating system supported by the hardware dongle (paragraph 053), 
the second processor transmits image data of the at least one application program to the first processor after the at least one application program is executed (the image data is represented by the multi touch signal transmitted to the display device, paragraph 018), the second interface is displayed under the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ye et al. as disclosed by Park because such modification provide an improvement over the system of Ye et al. by providing additional functionality through the dongle to the display device and allows the user to select the desired function to be provided. 





     Regarding claim 15, Ye et al. teaches the first interface (keypad, audio input/output) is a built in interface (keypad, audio, fig. 6, 7) and provide a built in function (paragraph 07,050). Ye et al. teaches the second function is user defined (the function is provided by the dongle added by the user) and at least one second function is at least one expandable application program function operated under an operating system (paragraph 05,053).


       Regarding claim 17, Ye et al. teaches a hardware dongle capable of coupling to a display device, the



a signal transceiver (1066); and

a second processor (1064) coupled to the signal transceiver;

wherein the display device comprises a first processor (102), a first memory (computer inherently include memory),
and a transmission port (1066), the first memory is coupled to the first
processor, the transmission port is coupled to the first processor (fig. 1),
the signal transceiver establishes a data link to the first processor through the transmission port data link is establish by the connection of the USB dongle to a host device, paragraph 05,07,027), the second processor generates a second interface to the first processor after the data
link is established (the dongle is use generate a multi touch interface for providing multi-touch control of the display device, 05-06,031); the first processor generates a control Signal through the second interface for executing at least one function (dongle receive configuration information from the host device it is connected to; information include resolution information and cursor position,  paragraph 032). Ye et al. is not explicit in teaching a first interface is stored in the display device. Park in an analogous art teaches a display device (300) having various built in input means (keypad, audio, fig. 6,7 ) and the interface is therefore store in the display device for processing input command.
	It would have been obvious to one of ordinary skill in the art to modify the system of Ye et al. as the time of the invention as disclosed by Park because such modification increases the functional capability of the display device and provide various interfaces to the display device and therefore provide for a more adaptable display device.

           Regarding claim 18, Ye et al. teaches the transmission port is
configure to link to the signal transceiver (1066, fig. 1), the hardware dongle
further comprises a second memory (paragraph 053), the second memory is configured
to install an operating system supported by the hardware dongle (paragraph 053), 
the second processor transmits image data of the at least one application program to the first processor after the at least one application program is executed (the image data is represented by the multi touch signal transmitted to the display device, paragraph 018), the second interface is displayed under the operating system, and the second processor performs the at least one second function by executing the at least one application program (paragraph 053). Ye et al. is not explicit in teaching the limitation of the display device requesting the hardware dongle for executing at least one application program operated under the operating system. Park in an analogous art teaches displaying key map and menu map on the display screen and the selection is made from the displayed menu as to what function is to be implemented (paragraph 038,052).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ye et al. as disclosed by Park because such modification provide an improvement over the system of Ye et al. by providing additional functionality through the dongle to the display device and allows the user to select the desired function to be provided. 




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US Patent Application Publication 2011/0157015 in view of Park US Patent Application Publication 20110219159 and further in view of Yang et al. US Patent Application Publication 20170111609.
Regarding claim 8, Ye et al. is silent on teaching the data link is configured to

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Ye et al. in view of Park as disclosed by Yang et al. because the system of Ye in view of Park provide for the attachment of a dongle in order to create an interface for providing additional functionality and the hardware dongle represent an effective means of providing video input to a display device. 














Allowable Subject Matter
Claims 3,4-6,11-12,13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

to the display device for executing the at least one first function according to the control code when the control signal corresponds to the at least one first function.

         Regarding claim 4, the prior art of record is silent on teaching inputting at least one second operating option to the second interface by using a remote controller or a smart phone for controlling the
display device to execute the at least one first function or control the hardware dongle to execute the at least one second function.
        Regarding claims 5-6 and 13-14, the prior art of record is silent on teaching detecting communicating stability of the hardware dongle connected to the display device through a transmission port; and mapping at least one first operating option of the first interface to at least one second operating option of the second interface when the hardware dongle is stably connected to the transmission Port mapping the control signal to a control code by the hardware dongle through the second interface and transmitting a command signal to the display device for executing the at least one first function according to the control code when the control signal corresponds to the at least one first function.
           Regarding claim 11, the prior art of record is silent on teaching at least one second operating option to the second interface;
wherein the first processor transmits the control signal to the second processor, when the control signal corresponds to the at least one second operating option, the second processor executes the
at least one second function according to the control signal and transmits image data of the at least one second function to the first processor, and when the control signal corresponds to the
at least one first operating option, the second processor maps the control signal to a control code through the second interface and transmits a command signal to the first processor for
executing the at least one first function according to the control code.


coupled to the signal transceiver, the signal transceiver is linked to a remote controller or a smart phone, and the remote controller or the smart phone is configured to input at least one second operating
option to the second interface and transmits image data of the at least one second function to the first processor, and when the control signal corresponds to the at least one first operating option, the second processor maps the control signal to a control code through the second interface and transmits a command signal to the first processor for executing the at least one first function according to the control code.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683